DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 5/28/2019. Claims 1-33 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2019, 7/10/2020, and 12/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “A computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 1.”. The expression "a method" has .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“the system is configured to …” in claim 18-22, 24-26, and 32.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


s 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “the system is configured to …" in claim 18-22, 24-26, and 32 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This claim fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-2, 7-12, and 15-19, 24-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 20140208100 A1) in view of Jogand-Coulomb (US 20070168292 A1).

Regarding claim 1, Kendall teaches a method of protecting usage of key store content at a given user device of an end user, the method comprising: ([0009, 0035] a method of installing a keystore in a mobile app; the app is secured after it is downloaded onto the device.)
(i) receiving, at the given user device, the key store content including key materials ([0155] the user device receives an initial keystore that has been populated with all data and files needed by the user (e.g., keys, recovery passphrase if desired, and the like).) that are encrypted using encryption credentials compatible with the given user device, the key store content being created by and received from a key service provider in a format that is compatible with the given user device; ([0166] the content of files in the keystore are encrypted. The file names can be encrypted using a key derived from a user's passphrase.)
(ii) importing the encrypted key materials of the key store content to a protected key store of the given user device and storing the key materials at the protected key store in the encrypted form, ([0157, 0163] Keystore 1810 is then transmitted from server 1804 to mobile device 1802 and stored in app 1806. The user can store data, such as keys, in the keystore, in an encrypted format.) wherein all the encrypted key materials of the key store content are imported at one go, ([0170] a more secure way to generate a keystore is to generate it on the server (not on the device) and have it pushed to the  and wherein the key store content is stored at the key store in a manner that the key materials are non-exportable from the key store, ([0101] By storing the key share in TEE, it cannot be cloned nor can the device be reversed engineered to get access to the data. As such, it cannot be copied out or observed by external processes.)
(iii) internally within the protected key store of the given user device, allowing one or more key store integrated services of the given user device to access the non-exportable key materials for use. ([0094] Modules that execute in the TEE are protected from being scrutinized and data stored there cannot be examined or tampered by external entities.) Here Kendall discloses that the keystore is stored in the TEE, which therefore makes it accessible only to a predetermined limited number of secure applications.

Kendall teaches protecting usage of key store content, but does not explicitly teach wherein keys are generated from the encrypted key materials using: key offsets, bit offsets, and/or byte offsets; as well as key materials for use via key references only. This aspect of the claim is identified as a difference.
However, Jogand-Coulomb in an analogous art explicitly teaches wherein keys are generated from the encrypted key materials using: key offsets, bit offsets, and/or byte offsets; ([0263] The nature of the algorithm will indicate the credential's (key) length in bytes. Table5 describes symmetric credential command arguments, which shows symmetric credential can be generated using byte offset.)
key materials for use via key references only. ([0009] the host device provides a key reference or ID, while the memory system generates a key value in response which is associated with the key ID, where the key value is used in cryptographic processing data in a file associated with the key ID. The key ID is used by the computing device and memory as the handle through which the memory retains 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “keystore” concept of Kendall, and the “encryption-decryption key inaccessible to external devices” approach of Jogand-Coulomb, because having exclusive control of access to the key can minimize the danger of security breach (Jogand-Coulomb [0006]).

Regarding claim 2, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the method includes, internally within the protected key store of the given user device , decrypting one or more of the key materials to be used by the one or more key store integrated services of the given user device. ([Kendall Fig. 15] server encrypt recovery key with public key (1518), server transmit encrypted recovery key to app (1520), device decrypt private key using new passphrase (1524), device unlock recovery key using private key (1526))

Regarding claim 7, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the key store is hardware-based, and the importing at the step (ii) includes binding the key materials stored at the hardware-based key store to a secure area of processing hardware of the given user device. ([Kendall 0094] Modules that execute in the TEE are protected from being scrutinized and data stored there cannot be examined or tampered by external entities. TEE memory cannot be looked at by any external processes or processes running in the operating system.) The Open Mobile Terminal Platform (OMTP) first defined TEE in their "Advanced Trusted Environment: OMTP TR1" standard, defining it as a "set of hardware and software 

Regarding claim 8, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the method includes integrating, with the key store, one or more trusted software applications or ecosystem processes hosted at the given user device that are authorized to use the key store of the given user device. ([Kendall 0094] Modules that execute in the TEE are protected from being scrutinized and data stored there cannot be examined or tampered by external entities.) Here Kendall discloses that the keystore is stored in the TEE, which therefore makes it accessible only to a predetermined limited number of authorized applications.

Regarding claim 9, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 8, as outlined above. The combination further teaches wherein the method includes importing, from a trusted software service provider, the one or more trusted software applications for providing key store integrated services, ([Kendall 0009, 0035] a method of installing a keystore in a mobile app; the app is secured after it is downloaded onto the device.) wherein the one or more trusted software applications when executed at the given user device are operable to provide one or more key store integrated services and are provided with protection from a kernel of the given user device. ([Kendall 0094] Modules that execute in the TEE are protected from being scrutinized and data stored there cannot be examined or tampered by external entities. TEE memory cannot be looked at by any external processes or processes running in the operating system.)

Regarding claim 10, Kendall in view of Jogand-Coulomb teaches all the features with respect to wherein the method includes encrypting the key store content, at the key service provider, using encryption key data provided by the given user device or by the key service provider. ([Kendall 0157, 0166] Keystore 1810 is then transmitted from server 1804 to mobile device 1802 and stored in app 1806. The content of files in the keystore are encrypted. The file names can be encrypted using a key derived from a user's passphrase.)

Regarding claim 11, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the method includes protecting the key store, at the given user device, using a token of the end user's bio-credential. ([Kendall 0009] The app prompts the user to enter a passphrase. The passphrase entered by the user is then combined with the TOC hash value. This creates a “first” master passphrase for the keystore.) The user chosen passphrase disclosed by Kendall is analogous to claim limitation “the end user's bio-credential”, and device in Kendall including voice or handwriting recognizers, biometrics readers (¶176) is capable of this functionality.

Regarding claim 12, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 11, as outlined above. The combination further teaches wherein the end user's bio-credential includes at least one of: a fingerprint of the end user, facial features of the end user, a DNA profile of the end user, iris recognition of the end user, a walking manner of the end user, a writing manner of the end user, a heartbeat pattern of the end user. ([Kendall 0009] The app prompts the user to enter a passphrase. The passphrase entered by the user is then combined with the TOC hash value. This creates a “first” master passphrase for the keystore.) The user chosen passphrase disclosed by Kendall is analogous to claim limitation “the end user's bio-credential”, and device in Kendall including voice or handwriting recognizers, biometrics readers (¶176) is capable of this functionality.

Regarding claim 15, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the key store content is received at the step (i) via unsecured transportation. ([Kendall 0157, 0166] Keystore 1810 is then transmitted from server 1804 to mobile device 1802 and stored in app 1806. The content of files in the keystore are encrypted.) It would have been prima facie obvious that the keystore can be transmitted from server to device via unsecured transportation, if desired, since the contents in the keystore are encrypted.

Regarding claim 16, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the key materials include at least one of: 
(a) secret keys for symmetric data encryption,
(b) private keys and public keys for a Public Key Infrastructure (PKI)-equivalent usage,
(c) certificates to be used for cryptography, signing, integrity, verification, authentication, authorization,
(d) one or more key generators for generating keys.
([Kendall ([0155] the user device receives an initial keystore that has been populated with all data and files needed by the user (e.g., keys, recovery passphrase if desired, and the like).) Reference Jogand-Coulomb further discloses the keys being symmetric key (¶204) or asymmetric key in Public Key cryptograph (¶226).

Regarding claims 17-19, 24-29, and 32-33, the scope of the claims are similar to that of claims 1-2, 7-12, and 15-16, respectively.  Accordingly, the claims are rejected using a similar rationale.

Claim 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 20140208100 A1) in view of Jogand-Coulomb (US 20070168292 A1) and Woo Commerce (Woo Commerce: “How to Import Serial Keys from CSV file—StoreApps”, Apr. 21, 2016, XP055461145; cited in instant application as prior art and listed in IDS).

Regarding claim 3, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein at the step (ii), the key store content is imported as a single data file. This aspect of the claim is identified as a difference.
However, Woo Commerce in an analogous art explicitly teaches wherein at the step (ii), the key store content is imported as a single data file. (Instant application discloses that “In a published technical document (Woo Commerce: “How to Import Serial Keys from CSV file—StoreApps”, Apr. 21, 2016 (2016-04-21), XP055461145), a technical overview of an import of serial keys from a CSV file is described. The method includes creating of a CSV file consisting of serial key text to be distributed among customers. The created CSV file is then imported to WooCommerce Serial Key dashboard. (¶9)” and “A further aim of the present disclosure is to at least partially overcome at least some of the problems of the prior art, as discussed above. (¶14)” See MPEP 2129 for “Admissions as Prior Art”.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “keystore” concept of Kendall, and the “single CSV file” approach of Woo Commerce, to provide an efficient way to distribute serial key among customers, which can then be validated before use.

Regarding claim 20, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Claim 4-6, 13-14, 21-23, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 20140208100 A1) in view of Jogand-Coulomb (US 20070168292 A1) and Sabt (Mohamed Sabt: “Breaking Into the KeyStore: A Practical Forgery Attack Against Android KeyStore”, 2016; cited in instant application as prior art in ¶10 and listed in IDS).

Regarding claim 4, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein the method includes receiving, within the key store content, indices to be used for referencing the key materials via the key references. This aspect of the claim is identified as a difference.
However, Sabt in an analogous art explicitly teaches wherein the method includes receiving, within the key store content, indices to be used for referencing the key materials via the key references. ([p. 10, ¶3] the key handler is an opaque object that identifies a keymaster-protected key. Key handlers are implementation-dependent. The key handler is just an encoded version of the corresponding key. Encoding is achieved by concatenating a header of describing meta data to the key.) Here Sabt discloses that key handlers (analogous to claim limitation “indices to be used for referencing the key materials via the key references”) are implementation-dependent; therefore, key handlers can be generated at the device or received at the device. Indeed, it would be obvious to make the key handlers generation separable if it is desired; See MPEP 2144.04(V)(C).
(Sabt [p. 10, ¶2-3]).

Regarding claim 5, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. Kendall in view of Jogand-Coulomb and Sabt further teaches wherein the method includes generating, at the given user device, indices to be used for referencing the key materials via the key references. ([Sabt p. 10, ¶3] the key handler is an opaque object that identifies a keymaster-protected key. Key handlers are implementation-dependent. The key handler is just an encoded version of the corresponding key. Encoding is achieved by concatenating a header of describing meta data to the key. The header includes: a 4-byte constant value for software keys, a 4-byte key type, and a 4-byte big endian integer for key length.) Here Sabt discloses an example of generating key handler at the device.

Regarding claim 6, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. Kendall in view of Jogand-Coulomb and Sabt further teaches wherein the key references are implemented by way of offsets based upon which the key materials are to be identified. ([Sabt p. 11, ¶2] The implementation of the Keystore reveals how the blobs of key handlers are stored on mobile device. A key handler blob (binary large object) contains a serialized version of the key handler.) Since key handlers are stored in a serialized fashion (conversion of an object to a series of bytes), it would have been prima facie obvious to use offsets to identify individual key handler.

Regarding claim 13, Kendall in view of Jogand-Coulomb teaches all the features with respect to claim 1, as outlined above. Kendall in view of Jogand-Coulomb and Sabt further teaches wherein the key materials are received at the given user device at the step (i) in a symmetrically-encrypted form. ([Sabt p. 2, ¶3] It protects the integrity and the confidentiality of its keys by storing them in encrypted form using authenticated encryption (AE). Its idea is simple: the message (representing the stored key) is appended to its MD5 hash value before encrypting it with CBC (cipher block chaining) mode.) Here Sabt discloses CBC (cipher block chaining), which is a well-known symmetric key encryption technology (https://www.cryptomathic.com/news-events/blog/the-use-of-encryption-modes-with-symmetric-block-ciphers).

Regarding claim 14, Kendall in view of Jogand-Coulomb and Sabt teaches all the features with respect to claim 13, as outlined above. The combination further teaches wherein the method includes encrypting the key materials, at the key service provider, by employing symmetric Advanced Encryption Standard (AES) encryption. ([Sabt p. 11, ¶3&5] The Keystore service is initialized by generating a 128-bit master key. The master key is then encrypted by a 128-bit AES key derived from the screen passcode. The KeyStore applies the hCBC = (MD5, K, ECBCAES , DCBCAES ) to protect key handlers.).

Regarding claims 21-23, and 30-31, the scope of the claims are similar to that of claims 4-6, and 13-14, respectively.  Accordingly, the claims are rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8983067 B2, "Cryptographic circuit and method therefor", by Murray, teaches data security. A target circuit is used to generate encryption information specific to the target circuit. The encryption information is used for generating data corresponding to a key, such as for decrypting media content. In some implementations, encryption information is used together with key data to generate a key offset. The key offset is subsequently used, together with newly-generated encryption information, to obtain the key.
US 20080075047 A1, "Allocating Burst Data Units to Available Time-Slots", by Shankara, teaches generating the plurality of keys, starting from the first key, by right shifting the first Q bits by an offset value.
US 20090067624 A1, "System and method of protecting content of an electronic file using a computer", by Cobelo, teaches providing a local key file with unique local encryption key data, selecting a random portion of the unique local encryption key data and selecting a portion of an electronic file. The portion of the file utilizing the random portion of unique local encryption key data and a predetermined encryption algorithm are encrypted, and a random local key offset value is generated. The random local key offset value is utilized to partially define the random portion of the unique local encryption key data. The random portion of the unique local encryption key data is extracted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493


/Kevin Bechtel/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        P